Opinion issued January 12, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00791-CV
                            ———————————
                      TODD DAVID ROGERS, Appellant
                                         V.
   GINA MARIE ROGERS AND JANA HUDMAN-CAVAZOS, Appellees



                    On Appeal from the 434th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 12-DCV-199022


                          MEMORANDUM OPINION
      Appellant, Todd David Rogers, proceeding pro se, attempted to appeal from

the trial court’s two post-mandate interlocutory orders, the first one authorizing the

receiver to sell property and the second one confirming the sale of real property,

both signed on September 19, 2016. The trial court had signed the final divorce
decree on September 8, 2015, and on appeal, this Court affirmed that decree on

June 2, 2016, and issued our mandate on August 12, 2016, under appellate cause

number 01-15-00224-CV.        One of the appellees, Jana Hudman-Cavazos, the

receiver, filed a motion to dismiss for want of jurisdiction.         We agree with

appellee, grant the motion, and dismiss this appeal for want of jurisdiction.

      This Court generally has jurisdiction over appeals from final orders arising

under the Texas Family Code unless a statute authorizes an interlocutory appeal.

See TEX. FAM. CODE ANN. § 109.002(b) (West Supp. 2016) (“An appeal may be

taken by any party to a suit from a final order rendered under this title.”); cf.

TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.012, 51.014(a)(1)–(13) (West Supp.

2016) (listing appealable interlocutory orders); CMH Homes v. Perez, 340 S.W.3d
444, 447 (Tex. 2011) (“Unless a statute authorizes an interlocutory appeal,

appellate courts generally only have jurisdiction over appeals from final

judgments.”); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).

       On September 19, 2016, the trial court signed two orders, an “Order

Authorizing Receiver to Sell Property” (“Authorization Order”) and an “Order

Confirming Sale of Real Property” (“Sale Order”). The Sale Order noted that

Hudman-Cavazos was appointed by the trial court as receiver on April 27, 2016.

On October 3, 2016, appellant filed a pro se notice of appeal from the

Authorization Order and the Sale Order.


                                          2
      On November 16, 2016, appellee Hudman-Cavazos filed this motion to

dismiss for want of jurisdiction, contending that the September 19, 2016 orders, the

Authorization Order and the Sale Order, were both non-appealable interlocutory

orders. More than ten days has passed, but appellant filed no response to the

motion. See TEX. R. APP. P. 10.3(a). On November 29, 2016, the Clerk of this

Court notified appellant that this appeal was subject to dismissal for want of

jurisdiction unless he timely responded to this notice and the motion and showed

how this Court had jurisdiction. See id. 42.3(a), (c). Appellant failed to file a

timely response to the notice.

      Although the April 27, 2016 order appointing the receiver would have been

an appealable interlocutory order had appellant filed a timely notice of appeal, that

order is not on appeal here.        See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(a)(1). Here, neither the post-mandate Authorization Order nor the Sale

Order, both signed on September 19, 2016, appointed a receiver.           Moreover,

neither the Authorization Order nor the Sale Order are final orders under the Texas

Family Code, and neither of them fall under any of the categories of orders that are

authorized as appealable. See TEX. FAM. CODE ANN. § 109.002(b); TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a)(1)-(13); see also Lehmann, 39 S.W.3d at

200. The clerk’s record, filed in this Court on November 21, 2016, does not

include or refer to a final order or judgment that has been rendered in this new



                                         3
case. Thus, we must dismiss this appeal for want of jurisdiction. See, e.g., Smith

v. Robertson, No. 01-15-00538-CV, 2015 WL 9311431, at *1 (Tex. App.—

Houston [1st Dist.] Dec. 22, 2015, no pet.) (dismissing for want of jurisdiction

appeal of refusal of trial court to sign an order in SAPCR because records did not

include final order) (citation omitted).

      Accordingly, we grant appellee Hudman-Cavazos’s motion and dismiss this

appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a); 43.2(f). We dismiss

any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.




                                           4